Mr. Justice Baker delivered the opinion of the court. It is clear that the plaintiffs in error have no interest in the real estate attached. Their ancestor conveyed it to Susan C. Ray. It is said in a note to the case of William v. Gwyn, 2 Williams' Saunders, 46c, that: “No person can bring a writ of error unless he is a party, or privy to the record or prejudiced by the judgment; the rule on the subject being that a writ of error can only be brought by him who would have had the thing if the erroneous judgment had not been given.” The term privity denotes mutual or successive relationship to the same rights of property. 1 Greenleaf on Evidence, sec 189. The fact that Thayer conveyed to Susan C. Bay by warranty deed does not give plaintiffs in error the right to prosecute a writ of error to reverse the judgment sustaining the attachment, on the ground that the amount of their inheritance from Thayer may be “depleted” because of a breach of the covenants of such deed. The prejudice to a party by reason of a judgment which will authorize him to sue out a writ of error to reverse it must be direct and certain. We are unable to perceive any ground on which plaintiffs in error can prosecute the writ of error. The motion will be treated as a motion to dismiss the writ of error and will be allowed. Writ of error dismissed.